Citation Nr: 1109552	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-32 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in June 2008 and July 2009, and remanded for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the June 2008 and July 2009 remands and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to service connection for a left finger disability, to include as secondary to his service-connected left wrist disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it again is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the rating period on appeal, on VA pulmonary function testing in May 2005, the appellant's COPD was manifested by pre-bronchodilator FVC of 106 percent of predicted, FEV-1 of 98 percent of predicted, and FEV-1/FVC of 76 percent predicted; on VA pulmonary function testing in October 2010, the appellant's COPD was manifested by post-bronchodilator FVC of 105 percent of predicted, FEV-1 of 93 percent of predicted, FEV-1/FVC of 89 percent predicted and DLCO(SB) of 76 percent predicted.

CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 percent for COPD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6604 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

In VA correspondence to the appellant dated in April 2005, the appellant was informed of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  A March 2006 VCCA notice letter advised the appellant as to what is for consideration in the assignment of a disability rating and an effective date, in the event of award of any benefit sought, consistent with Dingess/Hartman.  Although the March 2006 letter was not sent prior to initial adjudication of the appellant's claims, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided time to respond with additional argument and evidence and the claims were readjudicated and supplemental statements of the case (SSOCs) were provided to the appellant in January 2007, October 2007, April 2009, and December 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In its July 2009 remand, the Board requested that the appellant be provided with VCAA notice in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which outlined additional 'Veteran specific' notice requirements for increased rating claims.  The appellant was not provided with Vazquez-compliant notice.  However, such error is harmless, as subsequent to the July 2009 remand, the United States Court of Appeals for the Federal Circuit overturned the Court's requirement of 'Veteran specific' notice for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Additionally, a September 2005 statement of the case provided the rating criteria for COPD, including 38 C.F.R. § 4.97, Diagnostic Code 6604.  Therefore, the Board finds that the purpose of the July 2009 remand has been substantially fulfilled as to the increased rating claim.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in May 2005 and October 2010.  The October 2010 VA examination was completed in compliance with the July 2009 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The October 2010 VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

General Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating COPD

Diagnostic Code 6604 provides a 10 percent evaluation where pulmonary function tests (PFTs) show Forced Expiratory Volume (FEV-1) of 71 to 80 percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicated.  In order to achieve a 30 percent evaluation, pulmonary function tests must show FEV-1 of 56 to 70 percent predicated, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56-65 percent.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO(SB)of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonales (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization, or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2010).

The Board notes that 38 C.F.R. § 4.96, governing the evaluation of respiratory disorders, was amended during the pendency of the appellant's appeal, effective October 6, 2006.  The revision provides that, when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840- 6845, pulmonary function tests (PFTs) are required except: (i) When the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96(d)(1).  

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method) test is not of record, evaluation may be based on alternative criteria as long as the examiner states why that test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4).  

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre- bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFT FEV-1 (Forced Expiratory Volume in 1 Second) and FVC (Forced Vital Capacity), so that the level of evaluation would be different depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).  

III. Analysis

The appellant's claim for an increased evaluation was received on March 29, 2005.  As such, the rating period on appeal is March 28, 2004.  38 C.F.R. § 3.400(o)(2) (2010).

An April 2004 private treatment record reflects that the appellant reported having shortness of breath and a cough for 30 days.  The report indicates that a chest X-ray revealed heart size and pulmonary vasculature within normal limits.  The lungs appeared to be clear, and there was no infiltrate, effusion or significant change from a prior examination in October 2003.  

An October 2004 private treatment record indicates the appellant reported shortness of breath and nasal congestion.  On PEFR (Peak Flow) testing, the appellant had results that were 83 percent of his personal breath.  The appellant had diminished breath sounds in both lungs.

A March 2005 VA treatment record reflects that the appellant was prescribed fluticasone oral inhalation for moderate to severe COPD (FEV-1< 50%).  A March 2005 VA treatment X-ray report reflects that the heart and pulmonary vasculature were within normal limits.  Hyperinflation of the lungs was noted consistent with a clinical history of COPD.  An April 2005 VA treatment record indicates the appellant had a cough and wheezing.      

A May 2005 VA examination report indicates that pulmonary function tests showed a FEV1/FVC ratio of 76, FEV-I was 98% of predicted; FVC was 106% of predicted.  The PFT was normal.  No post-bronchodilator was completed.  There was no evidence of cor pulmonale, pulmonary hypertension or of right ventricular hypertrophy (RVH).  The appellant was diagnosed with COPD.  The VA examiner noted that COPD had significant effects on the appellant's occupation, including decreased mobility, lack of stamina, weakness or fatigue.  It had a moderate impact on chores, shopping, exercise, and recreation, and a severe effect on sports.  The appellant reported shortness of breath.  The appellant's heart sounded normal.  There was no venous congestion or edema, or abnormal respiratory findings.  Chest expansion was normal.  

A May 2005 private treatment record reflects that the appellant had a cough with scant sputum production and he denied hemoptysis.  The appellant reported that he had not worked since 1998.  He was currently working part-time as a painter.  The appellant's chest had an increased AP diameter with a prolonged expiratory phase.  There were mild bronchial breath sounds.  A PFT was conducted, but the results were not interpreted.  The report notes that the appellant became progressively more fatigued with repeat testing and his effort became more diminished.  He had findings of at least moderate obstructive disease, with some element of air trapping.  He did not appear dyspneic.  Aggressive inhaler therapy, avoidance of paint fumes and tobacco cessation was recommended.

In a June 2005 notice of disagreement, the appellant reported that when he exerts himself for something as little as making his bed, it causes him to gasp for air, becoming totally winded and exhausted.

In a December 2005 statement, L.M. stated that she lived with the appellant.  She noted that the appellant struggled with breathing when he did the simplest of tasks.  As a lay person, L.M. is competent to report symptoms capable of lay observation.  Her statements appear to be consistent with the clinical evidence of record, and the Board finds her credible in this regard.

A January 2006 private Persantine Cardiolite stress test reflects that there was no evidence of overt stress induced myocardial ischemia or prior infarction.  There was normal left ventricular systolic function.  There was a negative stress test for inducible ischemia by EKG criteria.  The report indicates the appellant had decreased exercise tolerance.  His exercise was terminated after 1 minutes and 57 seconds due to shortness of breath and backache.  

An April 2006 VA treatment record reflects that the appellant had three inhalers, including albuterol, fluticasone and formoterol fumarate.  
An October 2010 VA examination report reflects that the appellant reported that he worked for 35 years as a tool maker.  There was no evidence of congestive heart failure or pulmonary hypertension.  The heart rhythm was normal and there was no evidence of abnormal breath sounds.  An X-ray of the chest indicated a mild degree of emphysematous configuration of the chest.  Heart size was within normal limits.  No recent infiltrates, congestive changes, or pleural effusion was noted.  

The October 2010 VA examination report includes a pulmonary function test.  The Pulmonary Function Test report reflects that the appellant had pre bronchodilator FVC of 108 percent predicted, and post-bronchodilator FVC of 105 percent predicted.  He had pre-bronchodilator and post-bronchodilator FEV-1 of 93 percent predicted.  Pre-bronchodilator FEV1/FVC was 86 percent.  Post-bronchodilator FEV1/FVC was 89 percent.  DLCO, uncorrected and corrected, was 76% predicted.  

The October 2010 VA examiner also noted that there was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  The VA examiner found the appellant's COPD did not have any effect on his usual occupation or daily activities.  The report notes that the appellant retired in 2009 due to age or duration of work. 

Based on the evidence of record, the Board finds that the appellant is not entitled to an evaluation in excess of 10 percent for COPD.  The PFT results from the May 2005 VA examination report indicate that the appellant had a FEV1/FVC ratio of 76, that FEVI was 98% of predicted; and that FVC was 106% of predicted.  Although the results are pre-bronchodilator, as they are the only PFT results prior to October 2010, they are probative.  While the results warrant a 10 percent evaluation under Diagnostic Code 6604, a 30 percent evaluation is not warranted.  The results do not reflect FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent.  The October 2010 PFT pre-bronchodilator and post-bronchodilator results reflect that appellant had FEV1 of 93 percent predicted, FEV1/FVC of 86 percent pre-bronchodilator and 89 percent post-bronchodilator, and DLCO of 76 percent predicted.  As the PFT results do not reflect that the appellant had FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO(SB) of 56 to 65 percent predicted.  Thus, a higher evaluation is not warranted.  

The Board notes that the March 2005 VA treatment record reflects that the appellant was prescribed fluticasone oral inhalation for moderate to severe COPD (FEV-1< 50%).  However, there is no indication the appellant had a pulmonary function test showing FEV-1 of less than 50% predicted.  Additionally, a FEV-1 result of less than 50% predicted is also not consistent with the May 2005 VA examination report PFT, which was conducted only two months later.  

Further, the evidence of record does not reflect that the appellant had maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), maximum exercise capacity of less than 15 ml/kg/min oxygen consumption 9with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  Thus, evaluations of 60 or 100 percent are not warranted under Diagnostic Code 6604.

The Board finds that the evidence of record regarding the claim for an evaluation in excess of 10 percent for COPD does not show distinct time periods exhibiting symptoms warranting staged evaluations.  Hart, 21 Vet. App. at 509-10.  The May 2005 and October 2010 VA examination reports and VA treatment records reflect that the appellant had similar PFT results and symptoms throughout the rating period on appeal.

The Board is required to address the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 only in cases where the issue is expressly raised by the claimant or the record before the Board contains evidence of 'exceptional or unusual' circumstances indicating that the rating schedule may be inadequate to compensate for the average impairment of earning capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this case, consideration of an extraschedular rating has not been expressly raised.  Further, the record before the Board does not contain evidence of 'exceptional or unusual' circumstances that would preclude the use of the regular rating schedule for the disability at issue.  38 C.F.R. § 3.321 (2010).

In sum, the Board finds that the evidence is against the assignment of an evaluation in excess of 10 percent for COPD under Diagnostic Code 6604, at any time during the rating period on appeal.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for COPD is denied.


REMAND

The appellant is service connected for COPD and a left wrist disability.  In a March 2005 statement, the appellant asserted that he was unable to work in his field of tool and die making due to his inability to exert himself or to carry heavy loads due to both his lungs and wrist.  In a February 2007 statement, the appellant stated that he must end his career due to his service-connected disabilities.  The May 2005 VA examination report noted that the appellant's COPD had significant effects on his occupation.  A May 2005 private treatment record reflects that the appellant reported that he had not worked since 1998, and was currently working part-time as a painter.  The Board notes that this differs substantially from an October 2008 VA examination report which indicated the appellant had worked for a tool and die maker for more than 20 years.  The October 2010 VA examination report indicates the appellant retired in 2009 due to age or duration of work.  Nevertheless, as the appellant is currently unemployed and contends that he is unable to work due to his service-connected COPD and left wrist disabilities, a claim for TDIU has been reasonably raised by the record.  The issue of TDIU has not been adjudicated by the RO.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board remands the issue of entitlement to TDIU to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice as to the issue of entitlement to TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.

2.  Thereafter, schedule the appellant for a general medical examination to determine whether his service-connected COPD and left-wrist disabilities render the appellant unemployable.  The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the appellant's service-connected disabilities alone, irrespective of age or non-service-connected disabilities, render him unemployable.

The clinician is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. The clinician should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report.

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

3. Following completion of the above, adjudicate the issue of entitlement to a total rating for compensation purposes based on individual unemployability, with consideration of all evidence of record.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


